Citation Nr: 0946245	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
sprain.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 until March 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The issues currently on appeal were previously before the 
Board and in a decision of March 2009 the case was remanded 
for additional development.  Specifically, the RO was charged 
with requesting medical records which the Veteran had 
identified as potentially relevant to his claims.  The orders 
of the Board's March 2009 remand have been fulfilled and the 
case is now properly before us.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1996 the Veteran's claim of service 
connection for a left knee disorder was denied 

2.  The evidence added to the record since February 1996, 
relates to unestablished facts necessary to substantiate the 
claim.

3.  In April 1994 the Veteran's claim of service connection 
for a left ankle disorder was denied 

4.  The evidence added to the record since April 1994, when 
viewed by itself or in context of the entire record, is 
cumulative.

5.  Residuals of a right knee injury, to include a right knee 
strain are attributable to service.


CONCLUSIONS OF LAW

1.  A February 1996 decision denying service connection for a 
left knee disorder is final.  New and material evidence has 
been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2009).

2.  An April 1994 decision denying service connection for a 
left ankle disorder is final.  New and material evidence has 
not been received to reopen the claim to establish service 
connection for right ankle disorder.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A right knee strain was incurred in active service.  38 
U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  With regard to his left 
knee and right ankle, such a letter was sent to the Veteran 
in March 2006 thus meeting the requirements of notice as 
related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in March 2006 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the division 
of responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a supplemental statement 
of the case in October 2009.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  However, under VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VCAA provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Because the 
claims for service connection for left ankle sprain and left 
knee strain are not reopened, the duty to assist does not 
apply to these claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of his applications to reopen 
claims for entitlement to service connection for left knee or 
left ankle disorders.    Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's claim of entitlement to service 
connection for a right knee disorder, the Board is granting, 
in full, the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Applications to Reopen

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case 
or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

1.  Left Knee Disorder

Service connection for a left knee disorder was previously 
addressed and denied in a February 1996 rating decision.  In 
a March 2006 letter, the Veteran was informed that he was 
denied service connection for a left knee disorder in 
February 1996, due to the lack of evidence indicating that a 
chronic knee problem had developed during service.  The 
evidence available at that time included the Veteran's 
service treatment records documenting left knee lacerations 
following a fall in September 1983 and left knee pain in July 
1986, diagnosed as tendinitis.  The evidence also showed that 
the Veteran's knee was not mentioned at separation by the 
examiner and that the Veteran denied a history of swollen or 
painful joints, leg cramps, broken bones, arthritis, 
rheumatism, bursitis, and locking knees.

In sum, this evidence showed an in-service injury with acute 
pain that resolved without residuals.

In February 1996, VA sent the Veteran a letter informing him 
of the RO's denial.  Enclosed with that letter was a copy of 
VA from 4107, explaining the Veteran's procedural and 
appellate rights.  The Veteran did not appeal from the 
determination and it became final.  38 U.S.C.A. § 7105 
(2008).

In July 2003 the Veteran submitted an application to reopen 
his claim of service connection for a left knee disorder.  
That application was denied in a March 2004 decision by the 
RO.  The Veteran appealed that decision and the matter came 
before the Board.  In March 2009 the Board remanded the issue 
for additional development of the record.

Since the last final denial evidence added to the record 
includes a VA examination in April 2002 showing a mildly 
strained, but otherwise normal, left knee; reports from 
radiographic imaging taken at the VA facilities in Puget 
Sound and Seattle, Washington, most recently, in April 2002, 
showing a normal left knee with no evidence of arthritis, old 
fracture, or other significant abnormality; and the record of 
an informal hearing in July 2007.

In sum, the evidence added to the record since the last final 
denial shows a current disability, namely a strain.

At the time of the prior decision, there was no evidence of 
left knee pathology other than the Veteran's own assertions.  
Since that determination, evidence of a left knee strain has 
been added to the record.  When viewed in the context of the 
prior denial, lack of current disability, evidence of a 
strain is new and material.  The Veteran's claim for service 
connection for a left knee disorder is reopened.

2.  Left Ankle Sprain

Service connection for a left ankle disorder was previously 
addressed and denied in an April 1994 rating decision.  In 
April 1994, the Veteran was informed of the determination and 
provided a copy of the rating decision.  He was also informed 
of his appellate rights.  The Veteran did not appeal from the 
determination and it became final.  38 U.S.C.A. § 7105 
(2008).  It was addressed again in February 1996 and the 
Veteran was, again, provided a copy of the rating decision 
and informed of the right to appeal.  In a March 2006 letter 
to the Veteran, he was informed that he was denied service 
connection for a left ankle disorder in April 1994, due to 
the lack of evidence indicating that a chronic ankle problem 
had developed during service.  The record included  The 
evidence available at that time included the Veteran's 
service treatment records documenting a left ankle sprain in 
1989 and a 1990 separation examination showing a history of 
swelling of the ankle.  The evidence also included the 
appellant's claim and his assertions, to include that his 
ankle aches and gives out, a September 1993 VA examination in 
which the Veteran described on-going intermittent pain and 
repeated reinjuring of the left ankle, however radiographic 
imaging revealed no significant abnormalities. 

In sum, this evidence showed an in-service injury, and some 
post-service pain but no ongoing pathology.

In July 2003 the Veteran submitted an application to reopen 
his claim of service connection for a left ankle disorder.  
That application was denied in a March 2004 decision by the 
RO.  The Veteran appealed that decision and the matter came 
before the Board.  In March 2009 the Board remanded the issue 
for additional development of the record.

Since the last final denial evidence added to the record 
includes duplicate copies of the Veteran's September 1993 VA 
examination and statements from the Veteran reiterating his 
claim.

In this case, as the only evidence added to the record is 
duplicative of past evidence already of record and 
considered, the Board finds that no new and material evidence 
has been received since the last final denial in April 1996, 
and the appellant's request to reopen his claim of service 
connection for a left ankle disorder must be denied. The 
Veteran's current claim that he has a disability that is due 
to service is cumulative of his prior assertion.  

In sum, at the time of the prior denial, there was no 
accepted evidence of past service disability due to disease 
or injury to include residuals of a strain.  In essence, 
there was evidence of in-service injury but no reliable 
evidence of post-service disability or of a nexus to service.  
There remains no reliable evidence of post service disease or 
injury or nexus to service. The evidence submitted in support 
of the application to reopen is cumulative.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Service Connection

The Veteran claims entitlement to service connection for 
arthritis of the right knee.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Right Knee Disorder

In a February 2009 The Veteran claimed, by way of his 
representative, that arthritis in his knees is due to 
"multiple knee injuries in-service," including a fall down 
stairs and a car accident.  As an initial matter, the Board 
notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

In October 1983 the Veteran was involved in a motor vehicle 
accident in which he suffered lacerations about the right 
knee but with no evidence of a ligament injury.  During a 
reenlistment examination in March 1987, the Veteran denied a 
history of swollen or painful joints, leg cramps, broken 
bones, arthritis, rheumatism, bursitis, and locking knees.  
Objective examination revealed normal lower extremities.

The remaining service treatment records do not show 
complaints or treatment referable to the right knee and at a 
separation examination in January 1990, the Veteran denied a 
history of leg cramps, broken bones, arthritis, rheumatism, 
bursitis, and locking knees.  Although he endorsed some 
swollen or painful joints, this was indicated to be related 
to his left ankle, not his knees.  Objective examination 
revealed normal lower extremities, with the exception of 
scars on his left and right knees.

Following separation in March 1990, the Veteran underwent 
examination of his right knee in October 1995 during which he 
complained of aching in his right knee with sports or any 
kind of exertion as well as in cold weather.  He also 
endorsed some instability and stiffness if he sits in one 
position for more than 30 to 45 minutes.  The examiner noted 
superficial scarring, moderate anteroposterior laxity with 
mild internal and external rotatory laxity.  There was no 
tenderness over the right knee and minimal crepitus on 
flexion and extension.  The Veteran had some decreased 
sensation over the knee in the region of scarring.  The 
examiner concluded that anteroposterior laxity was suggestive 
of a possible loss of anterior cruciate ligament integrity 
"which could be related to earlier trauma."

In April 2002, a VA examination showed moderate stiffness and 
mild pain with mild three-compartment crepitus.  Strength was 
four out of five and the medial and lateral collateral 
ligaments were stable.  The examiner indicated that the 
Veteran suffered from a residual right knee which was at 
least as likely as not caused by "the original injury."

At a September 2007 examination, the Veteran indicated that 
his right knee was productive of stiffness in the morning, 
giving way while walking up steps and locking after sitting 
or lying down.  He had no weakness, swelling, heat, redness, 
lack of endurance, fatigability or dislocation.  He endorsed 
a 20 year history of pain at his right knee joint which 
occurred twice a day and was localized.  A magnetic resonance 
image (MIR) shoed no significant arthritic changes, no 
fracture, subluxation, or destructive process, no and 
abnormal periarticular or intraarticular calcifications.  In 
spite of objectively normal x-rays, the reported history of 
pain and an objectively abnormal examination led the examiner 
to diagnose the Veteran with a right knee strain, which had 
progressed and was related to right knee scaring, post-
laceration.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

We further note that in certain cases the Board is to 
"considered alternative current conditions within the scope 
of the filed claim."  Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009).  To that end, in this case we interpret the 
Veteran's claim of service connection for arthritis of the 
right knee to encompass service connection for other 
disorders of the right knee, with similar symptomatology, 
which are reasonably raised by the record.

In the present case, the right knee pain is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records reflect in-service injuries and complaints referable 
to the right knee.  While the Veteran did not identify right 
knee pain at separation, we do note that right knee pain was 
reported as early as 1995, just five years after separation.  
Furthermore, the Veteran's report of continuous 
symptomatology in 2007 is consistent with reports of right 
knee pain in 1995.  We find that the Veteran is credible and 
statements to the effect that he has experienced continuous 
symptomatology since active service are highly probative and 
suggestive of chronicity or continuity of symptomatology.  
These reports are further bolstered by the competent medical 
opinions offered in 1995, 2002 and 2007 connecting scarring 
related to in-service knee trauma to his current right knee 
strain.

Accordingly, we find that the preponderance of the evidence 
favors the claim.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen the claim for entitlement to 
service connection for a left knee disorder is granted.

The application to reopen the claim for entitlement to 
service connection for a left ankle disorder is denied.

Service connection for a right knee strain is granted.

REMAND

As indicated above, the Veteran's claim of entitlement to 
service connection for a left knee disorder has been 
reopened.

Service treatment records indicate that in September 1983, 
the Veteran fell on his knee, resulting in lacerations and 
complained of pain in July 1986 which was diagnosed as 
tendinitis.  The current evidence also shows that in 2002 the 
Veteran was diagnosed with a left knee strain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is insufficient to determine whether 
the Veteran's in-service injuries may be related to his 
current diagnosis. Accordingly, a VA examination is required 
to make such a determination and to adjudicate the claim.

The Board notes that in July 2003 the Veteran filed a claim 
for entitlement to service connection for arthritis of the 
knee.  This is interpreted by the Board to be a claim for 
benefits based on an alternative diagnosis for the same 
symptoms of the same body system, the left knee.  We note 
that "multiple medical diagnoses or diagnoses that differ 
from the claimed condition do not necessarily represent 
wholly separate claims." Clemons v. Shinseki 23 Vet. App. 1, 
4 (2009By claiming arthritis of the left knee, the Veteran is 
merely offering an alternative diagnosis of the same 
symptomatology for which his has already claimed.   The Board 
finds that this claim does not amount to a separate claim and 
VA's adjudication of the Veteran's left knee claim 
encompasses his claim of service connection for arthritis of 
that knee.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a VA 
examination and the claims file is to be 
made available for the examiner's review.  
The examiner is to determine what, if any, 
current pathology is present in the 
Veteran's left knee.  The examiner is then 
to determine whether current pathology is 
relat5ed to the in-service complaints.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


